DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 (which was filed after the Notice of Appeal had been filed on May 10, 2021) has been entered.

Response to Arguments
Applicant’s arguments, filed May 24, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-10, and 12-14 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen et al US Patent 6,412,554.
	Applicant argues that the system of Yajure fails to read on the newly amended claims because while the disclosure discuses sending fluid to both the top drive and the circulation coupler, the applicant argues that it is impossible that the top drive and coupler are connected at the same time therefore the fluid is not through the drill string. Given that Yajure discusses 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al US Patent 6,412,554 in view of Lovorn et al US Patent Application Publication 2011/0303462 hereinafter referred to as Lovorn.
Regarding claims 10, 12, 13, 16, 17, 19, and 20, Allen discloses a method for maintaining a bottom hole pressure at a bottom of a wellbore during wellbore operations utilizing a drilling string in a wellbore (see abstract and Figure 1B) the method comprising controlling the bottom hole pressure at the bottom of the wellbore by maintaining flow of drilling fluid to a top drive (TD - Column 5, lines 60-64) connected to an upper portion (32) of the drilling string (Column 11, lines 44-47), while continually supplying fluid to the top drive position a circulation coupler (Column 6, lines 26-40 and Column 11, lines 10-14) with a radial port (not labeled but flow lines shown on Figure 1B and discussed in Column 7, lines 1-22) configured to supply 
Allen fails to disclose using a choke and annulus back pressure pump to aid in maintaining the downhole pressure. Lovorn teaches utilizing a choke and/or an annulus pump to maintain the pressure in a wellbore [0055]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to support the circulation systems of Allen with an annulus pump and/or choke of Lovorn in order to maintain the desired circulation and the critical wellbore pressure dictated by wellbore conditions which prevents losses and kicks.

Allowable Subject Matter
Claims 1-3, 5-9, and 15 are allowed. These claims overcome the state of the art because the method requires the operator, in order to maintain bottom hole pressure, to connect the fluid coupler, decrease the top drive applied pressure while simultaneously increasing the fluid coupler pressure, then while keeping the fluid coupler pressure the same, decreasing the trop drive pressure and increasing the annulus applied pressure. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672